Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000834
                                                      11-JUL-2017
                                                      10:38 AM



                          SCAD-16-0000834

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                          KENDAL A. LUKE,
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 15-046-9265)

                       ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the June 19, 2017 petition and

affidavit submitted by Respondent Kendal A. Luke, and the record,

we conclude Respondent Luke has complied with the requirements of

Rule 2.16 of the Rules of the Supreme Court of the State of

Hawai#i (RSCH), as well as all relevant requirements currently

due in the February 17, 2017 order imposing upon him a 90-day

period of suspension from the practice of law.   Furthermore, it

appears that, on June 19, 2017, the Office of Disciplinary

Counsel was served notice of Respondent Luke’s petition and

affidavit, as required by RSCH Rule 2.17(b)(2), and has not
objected.    We note Respondent Luke has until February 16, 2018 to

submit to this court a successful score in the Multistate

Professional Responsibility Examination (MPRE).    Therefore,

            IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Luke is reinstated to the practice of law in

this jurisdiction, effective upon entry of this order.

            IT IS FINALLY ORDERED that Respondent Luke is reminded

that failure to timely submit a successful MPRE result to this

court may result in an additional period of suspension, upon a

review of the record.

            DATED: Honolulu, Hawai#i, July 11, 2017.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2